Case 2:20-cv-10764-LJM-EAS ECF No. 16, PageID.1014 Filed 08/16/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 TERRELL SYKES,

       Plaintiff,                            Case No. 20-10764
                                             Honorable Laurie J. Michelson
 v.                                          Magistrate Judge Elizabeth A. Stafford

 ANDREW SAUL, in his
 capacity as Commissioner of
 Social Security

       Defendant.


       ORDER ADOPTING REPORT AND RECOMMENDATION [15]
        ON CROSS-MOTIONS FOR SUMMARY JUDGMENT [12, 14]


      Plaintiff Terrell Sykes filed this action to appeal a final decision of the

Defendant Commissioner of Social Security to deny his application for disability

insurance benefits (DIB) and supplemental security income (SSI) under the Social

Security Act. (ECF No. 1.) The parties filed cross-motions for summary judgment.

(ECF Nos. 12, 14.) Before the Court is Magistrate Judge Stafford’s Report and

Recommendation to deny Sykes’ motion, grant the Commissioner’s motion, and

affirm the Commissioner’s decision under sentence four of 42 U.S.C. § 405(g).

      At the conclusion of the July 19, 2021 Report and Recommendation, Magistrate

Judge Stafford notified the parties that they were required to file any objections

within fourteen days of service, as provided in Federal Rule of Civil Procedure

72(b)(2) and Eastern District of Michigan Local Rule 72.1(d), and that “[f]ailure to file

specific objections constitutes a waiver of any further right of appeal.” (ECF No. 45,
Case 2:20-cv-10764-LJM-EAS ECF No. 16, PageID.1015 Filed 08/16/21 Page 2 of 3




PageID.165.) Due to the extraordinary circumstances caused by the COVID-19

pandemic, the Court allowed an additional week for time to object. It has now been

over 21 days since the Report was served on the parties and no objections have been

filed.

         The Court finds that the parties’ failure to object is a procedural default,

waiving review of the Magistrate Judge’s findings by this Court. In United States v.

Walters, 638 F.2d 947, 949–50 (6th Cir. 1981), the Sixth Circuit established a rule of

procedural default, holding that “a party shall file objections with the district court

or else waive right to appeal.” And in Thomas v. Arn, 474 U.S. 140, 144 (1985), the

Supreme Court explained that the Sixth Circuit’s waiver-of-appellate-review rule

rested on the assumption “that the failure to object may constitute a procedural

default waiving review even at the district court level.” 474 U.S. at 149; see also

Garrison v. Equifax Info. Servs., LLC, No. 10-13990, 2012 WL 1278044, at *8 (E.D.

Mich. Apr. 16, 2012) (“The Court is not obligated to review the portions of the report

to which no objection was made.” (citing Thomas, 474 U.S. at 149–52)). The Court

further held that this rule violates neither the Federal Magistrates Act nor the

Federal Constitution.

         The Court therefore finds that the parties have waived further review of the

Magistrate Judge’s Report and ADOPTS the recommended disposition. (ECF No. 15.)

Accordingly, Sykes’ motion for summary judgment (ECF No. 12) is DENIED. The

Commissioner’s motion for summary judgment (ECF No. 14) is GRANTED. The




                                              2
Case 2:20-cv-10764-LJM-EAS ECF No. 16, PageID.1016 Filed 08/16/21 Page 3 of 3




Court AFFIRMS the Commissioner’s decision under sentence four of 42 U.S.C.

§ 405(g).

      SO ORDERED.

      Dated: August 16, 2021


                                   s/Laurie J. Michelson
                                   LAURIE J. MICHELSON
                                   UNITED STATES DISTRICT JUDGE




                                        3
